124 Ga. App. 152 (1971)
183 S.E.2d 29
GIVENS
v.
GRAY.
46198.
Court of Appeals of Georgia.
Argued May 4, 1971.
Decided July 1, 1971.
Howard Moore, Jr., Peter E. Rindskopf, George L. Howell, for appellant.
Schwall & Heuett, Emory A. Schwall, R. Chris Irwin, for appellee.
PER CURIAM.
In this dispossessory warrant proceeding for non-payment of rent the appellant tenant filed an answer to the landlord's affidavit and also filed a counterclaim. The trial court entered an order that the landlord was entitled to a writ of possession. No order has ever been entered on the counterclaim and it is thus still pending below. As the order appealed from adjudicates less than all the claims and since it does not provide for the entry of a final judgment as to the appellee "upon an express determination that there is no just reason for delay and upon the express direction for the entry of judgment" as provided by Civil Practice Act § 54 (b) (Code Ann. § 81A-154 (b)) and since there is no certificate as provided for by the 1968 amendment to the Appellate Practice Act, Ga. L. 1968, pp. 1072, 1073 (Code Ann. § 6-701 (a2)), there is no appealable judgment. See Davis v. Roper, 119 Ga. App. 442 (167 SE2d 685); D. Davis & Co. v. Plunkett, 119 Ga. App. 453 (167 SE2d 663); American Mut. Liab. Ins. Co. v. Moore, 120 Ga. App. 624 (171 SE2d 751). Accordingly, the appeal must be
Dismissed. Bell, C. J., Pannell and Deen, JJ., concur.